           Case 6:17-cr-10157-EFM Document 41 Filed 01/27/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                      Case No. 17-10157-EFM


  JULIAN LOPEZ, JR.,

                  Defendant.




                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Julian Lopez, Jr.’s Motion for Sentence

Reduction under 18 U.S.C. § 2582(c)(1)(A) (Doc. 37). He seeks early release from prison to take

care of his ailing father. The government opposes Defendant’s motion. For the reasons stated in

more detail below, the Court denies Defendant’s motion.

                               I.      Factual and Procedural Background

         On April 24, 2018, Defendant pleaded guilty to possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c). On June 27, 2018, Defendant was

sentenced to 60 months’ imprisonment. Defendant is 43 years old, and he is currently incarcerated

at Texarkana FCI. Defendant’s projected release date is March 3, 2022.

         On December 28, 2020, Defendant filed a pro se motion seeking early release from prison.

He asserts that he would like to be released to take care of his ill father. He states that his mother
              Case 6:17-cr-10157-EFM Document 41 Filed 01/27/21 Page 2 of 5




is not healthy enough to take care of his father, and his sister does not live nearby and has her own

family for which to care.

                                              II.      Legal Standard

          The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.1 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed

since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”2

The administrative exhaustion requirement is jurisdictional and cannot be waived.3

         Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other



         1
             See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
         2
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         3
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116-17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States v. Younger, 2020
WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United States v. Alam,
960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement
is a claims-processing rule).



                                                          -2-
             Case 6:17-cr-10157-EFM Document 41 Filed 01/27/21 Page 3 of 5




person or the community.”4 Finally, the Court must ensure that any reduction in the defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”5

                                                 III.    Analysis

        Defendant seeks early release based on his assertion that his father is ill, and he needs to

help take care of him. The government asserts that Defendant does not set forth an extraordinary

or compelling reason warranting release.

A.      Exhaustion

        Defendant has satisfied the exhaustion requirement described in § 3582(c). He requested

compassionate release from the Warden on October 30, 2020. As of December 28, 2020, the date

this motion was filed, Defendant had not received a response from the Warden. The government

also states that Defendant meets the exhaustion requirement. Thus, the Court will proceed and

determine the merits of Defendant’s motion.

B.      Extraordinary and Compelling Reasons

        Defendant requests compassionate release to take care of his father. Defendant asserts that

his father is 82 years old, has high blood pressure, had a stroke, is battling prostate cancer, recently

fractured a hip, and needs assisted living but cannot afford it. He states that his mother, who is 72

years old, is not healthy enough to care for his father. In addition, Defendant contends that his

sister does not live near their parents, and she has her own family for which to care.



        4
            18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
        5
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                        -3-
             Case 6:17-cr-10157-EFM Document 41 Filed 01/27/21 Page 4 of 5




        As to Defendant’s caregiver assertion, family circumstances can sometimes establish an

extraordinary and compelling reason warranting release. Specifically, the “family circumstances”

application note to § 1B1.13 provides that an extraordinary or compelling reason may exist for a

reduction in sentence due to the “death or incapacitation of the caregiver of the defendant’s minor

child or minor children” or due to “[t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or registered

partner.”6 Here, neither circumstance exists. Defendant’s father is neither his spouse nor the

caretaker of his children.

        “The vast majority of courts examining a defendant’s family circumstances for purposes

of compassionate release have held that providing care to elderly parents, even ailing parents,

simply does not fall within the reasons contemplated by the policy statement.”7 Furthermore, even

if the Court was inclined to find that caring for an incapacitated parent was an extraordinary and

compelling reason,8 Defendant fails to demonstrate to the Court that he is the only potential

caregiver.9 Defendant’s parents are married. And although Defendant states that his mother is not

healthy enough to care for his father, the fact remains that she is available to help. In addition,

although Defendant states that his sister does not live nearby, Defendant’s Presentence


        6
            U.S. Sentencing Guidelines Manual, § 1B1.13, Application Notes, 1(C)(i)–(ii).
          7
            United States v. Hassen, 2020 WL 6680387, at *3 (D. Kan. 2020) (collecting cases); see also United States
v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio 2019) (finding that an extraordinary and compelling reason warranting
release did not include a family circumstance of aging and sick parents because many inmates have aging and sick
parents).
          8
            See United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019) (finding that an extraordinary and
compelling reason warranting compassionate release existed because the defendant was the only available caregiver
for his ailing mother).
        9
           Id.; United States v. Nevers, 2019 WL 7281929, at *6 (E.D. La. 2019) (distinguishing the facts in the case
from Bucci because the defendant did not demonstrate that she was the only potential caregiver for her mother and
thus finding that the defendant did not demonstrate an extraordinary reason warranting release from prison).



                                                         -4-
            Case 6:17-cr-10157-EFM Document 41 Filed 01/27/21 Page 5 of 5




Investigation Report indicates that his parents and sister all reside in Wichita. Indeed, Defendant’s

sister wrote a letter to the Court requesting compassionate release on her brother’s behalf.10 In this

letter, she stated that she continued to help her father as best she could and stated that it would be

helpful if Defendant was released to help her and her mother care for Defendant’s father. Although

the Court is sympathetic to Defendant’s family circumstances and recognizes the difficulties

imposed on Defendant’s sister and mother in caring for Defendant’s father, Defendant’s assertion

that his father needs additional caregiver help does not constitute an extraordinary and compelling

reason warranting release.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Sentence Reduction under

18 U.S.C. § 2582(c)(1)(A) (Doc. 37) is DENIED.

       IT IS SO ORDERED.

       Dated this 27th day of January, 2021.




                                                       ERIC F. MELGREN
                                                       UNITED STATES DISTRICT JUDGE




       10
            Doc. 40.



                                                 -5-
